Citation Nr: 0302928	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  94-33 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for headaches, a sleep 
disorder, joint pain, and fatigue, claimed in the alternative 
as manifestations of undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to October 
1989 and from September 1990 to April 1991.  He served in the 
Southwest Asia Theater of operations during Operations Desert 
Shield/Storm.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a November 1994 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Louisville, Kentucky.

The veteran notified by letter in August 1996, at his then 
most current address of record, of the time, place, and date 
of his scheduled hearing before a member of the Board sitting 
at an RO.  The record reflects that the veteran failed to 
report for his September 1996 hearing.  As such, his hearing 
request is considered as withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2002).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  Tension headaches is a known clinical diagnosis. 

3.  There is no competent medical evidence of record relating 
the veteran's tension headaches to service.

4.  There is not competent medical evidence of record which 
relates the veteran's complaints of a sleep disorder, joint 
pain, or fatigue to service.




CONCLUSION OF LAW

Tension headaches, a sleep disorder, joint pain, and fatigue 
were not incurred in or aggravated by service, nor due to an 
undiagnosed illness.  38 U.S.C.A.§§ 1110, 1131, 1117, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.317, 
3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection Claim

The veteran's active duty service included a period of 
service in the Persian Gulf in support of Operation Desert 
Shield/Storm.  He claims that headaches, a sleep disorder, 
joint pain, and fatigue began in service and may be a result 
of an undiagnosed illness stemming from his service in the 
Persian Gulf.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117 (West Supp. 2002); 
38 C.F.R. § 3.317 (2002).  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2002).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to:  

(1) fatigue
(2) signs or symptoms involving skin 
(unexplained rashes or other 
dermatological signs or symptoms)
(3) headache
(4) muscle pain
(5) joint pain
(6) neurological signs or symptoms
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the upper 
or lower respiratory system
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders.

38 U.S.C.A. § 1117(g) (West Supp. 2002); 38 C.F.R. § 3.317(b) 
(2002).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of  the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2002).

To summarize, then, there are alternative means by which 
service connection might be established: (1) objective 
indications of chronic disability resulting from illness that 
cannot be attributed to a known diagnosis or that is 
attributable to a chronic multisymptom illness; (2) competent 
evidence of direct incurrence or aggravation of a diagnosed 
illness or injury in service, with chronic residuals; or (3) 
competent medical evidence linking a current diagnosed 
disability with disease or injury shown in service. 

Although the veteran served in Southwest Asia during the 
Persian Gulf Conflict, the record does not denote combat 
participation.  The other evidence of record does not show 
that he engaged in combat with the enemy while in service.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this case.

To begin, the Board notes that subsequent to initiating this 
claim, the veteran re-entered active duty.  Additionally, the 
veteran informed VA in January 2000 that he had moved and 
updated his contact information.  The evidence of record 
reveals that correspondence sent to the last address provided 
by the veteran was returned.

Furthermore, the evidence reveals that the veteran failed to 
report for VA examinations scheduled on his behalf.  When a 
claimant fails to report, without good cause, for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a)(b) (2002).  
Therefore, while the Board is aware that the veteran had 
returned to active duty, since the evidence reveals that the 
veteran failed to report for a VA examination scheduled in 
conjunction with his original compensation claim, the Board 
must decide his claim based on the evidence of record.  See 
also Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Summary of the Evidence

His March 1990 Report of Medical Examination for enlistment 
reflects that except for an identified scar, the veteran was 
clinically evaluated as normal.  His 1990 to 1991 service 
medical records reflect treatment for back pain, which was 
characterized as longstanding (10 years).  His April 1991 
Report of Medical Examination for demobilization reflects 
that except for scaling of the exterior of his auditory 
canals, a slightly swollen toe (left foot), mild tenderness 
in his right sacroiliac region, an identified scar, and his 
knees being within normal limits, he was clinically evaluated 
as normal.  The April 1991 Report of Medical History reflects 
that the veteran indicated that he had or had had eye 
trouble, ear, nose or throat trouble, hearing loss, hay 
fever, skin diseases, broken bones, a painful or "trick" 
shoulder or elbow, recurrent back pain, "trick" or locked 
knee, and trouble sleeping.  The report also reflects that he 
indicated that he was in poor health and that the examiner 
recorded the veteran's complaints of chronic low back pain 
with radiation to the shoulders, arms and legs.

The veteran was evaluated in the Persian Gulf Registry Clinic 
in September 1992.  A September 1992 VA dermatology 
consultation report is of record.  A September 1992 VA 
neurology progress note reflects that the veteran complained 
of increased headaches, problems with sleep, fibromyalgia, 
and fatigue and indicates that he had severe headaches about 
once a month.  A September 1992 VA rheumatology progress note 
reflects that the veteran complained of increased headaches, 
problems falling asleep and joint pain in his elbows, knees, 
and shoulders.  The rheumatology note contains an 
assessment/plan which indicates that he veteran had 
arthralgia, fatigue, sleep disturbance after his Persian Gulf 
War experience and follow-up studies were suggested. 

An October 1992 VA medical enter (VAMC) letter to the veteran 
reflects that he had been evaluated in the Persian Gulf 
Registry Clinic in September 1992 and that chronic stress 
syndrome, myositis, had been detected.

In December 1992, the veteran initiated a service connection 
claim for chronic stress syndrome, myositis.

A December 1992 VA pain clinic progress note reflects that 
the veteran complained of aches and headaches which had not 
significantly improved.

A November 1993 VA general medical examination report 
contains diagnoses of fibrositis without radiculopathy and 
tension headaches.  A November 1993 VA Report of Medical 
Examination for Disability Evaluation reflects that the 
veteran indicated a loss of memory, pain in the joints, 
headaches, fatigue, and a sleeping disorder.  The report also 
reflects that he indicated he felt very tired and lacked 
concentration.

November 1993 correspondence from the veteran reflects that 
he reiterated that his health problems consisted of fatigue, 
headaches, pain in his joints and a sleeping disorder, which 
he stated were noted upon his initial visit to Durham VAMC.

The veteran was notified by letter in December 1993 that his 
claim, which was based on exposure to environmental hazards 
during military service in the Persian Gulf, would be 
processed by the RO located in Louisville, Kentucky.

A November 1996 letter informed the veteran of the type of 
information, both medical and nonmedical, needed to 
substantiate his claim.

In September 1998, the Board remanded this matter for further 
development.  The development requested included asking the 
veteran to indicate when and from whom he had received 
treatment and for a VA examination to be scheduled to 
ascertain objective evidence of the symptoms alleged by the 
veteran and then determine if each alleged symptom could be 
attributed to a known clinical diagnosis and establish, if 
possible, the etiological basis.

A January 2000 VA Report of Contact form reflects that the 
U.S. Army Reserve was contacted and that VA was informed that 
the veteran had reported to active duty in July 1998.

A January 2000 letter from VA to the veteran reflects that he 
was notified that, as a result of a matching program, VA had 
been informed that he was on active duty since July 1998.  In 
January 200 correspondence, the veteran indicated that he had 
entered active duty in July 1998 and confirmed his change of 
address as being the address to which the January 2000 VA 
letter had been addressed.

An August 2002 letter to the veteran's last address in the 
Commonwealth of Puerto Rico reflects that the mail sent to 
the last address identified by the veteran had been returned 
and the phones had been disconnected.  The letter indicated 
that his current address was needed.

Headaches

The veteran's service medical records do not reflect 
complaints of or treatment for headaches.  His September 1992 
Gulf Registry examination records reflect that the veteran 
complained of headaches.  A November 1993 VA general medical 
examination report contains a diagnosis of tension headaches.

The veteran is competent to report that on which he has 
personal knowledge (that is what comes to him through his 
senses).  See Layno v.  Brown, 6 Vet. App. 465, 470 (1994).  
Here, he contends that his headaches developed as a result of 
an undiagnosed illness from service in the Persian Gulf.  The 
November 1993 VA general medical examination report reflects 
a diagnosis of tension headaches.  The record therefore 
establishes that the veteran has a diagnosed condition and 
that the headaches are not attributable to any undiagnosed 
illness.  Because the veteran's headache disorder has been 
attributed to a known clinical diagnosis, it is not a 
"qualifying chronic disability" under 38 U.S.C.A. § 1117.

Furthermore, the Board notes that the veteran's headache 
disorder has not been related to the veteran's service.  As 
noted above, the veteran's own statements, in some cases, 
concerning non-medical indicators may be sufficient if such 
indicators are reasonably capable of independent 
verification.  While the veteran has alleged that his 
headaches were due to service to include service in support 
of the Persian Gulf War, in the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  The record shows 
that VA diagnosed the veteran with tension headaches after 
service; however, the record does not contain a medical 
opinion relating the veteran's headache disorder to his 
service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The preponderance of the evidence is against 
establishing service connection. 

The preponderance of the evidence is against a finding that 
the veteran has a headache disorder that was related directly 
to his service.  Therefore, the claim for service connection 
is denied.

Sleep Disorder, Joint Pain, And Fatigue

The veteran's service medical records reflect complaints of 
pain in his shoulders, secondary to his chronic low back 
pain, but are silent as to complaints of or treatment for 
joint pain and fatigue.  His April 1991 Report of Medical 
History reflects that he indicated that he had or had had 
trouble sleeping.

The veteran is competent to report that on which he has 
personal knowledge (that is what comes to him through his 
senses).  See Layno v.  Brown, 6 Vet. App. 465, 470 (1994).  
Here, he contends that a sleep disorder, joint pain, and 
fatigue developed as a result of an undiagnosed illness from 
service in the Persian Gulf.  While the October 1992 letter 
from the VAMC reflects that chronic stress syndrome had been 
detected, a review of the records to which the October 1992 
letter refer do not reflect any diagnoses or assessments 
which determine the etiology of any of the veteran's alleged 
symptoms.  Instead, the September 1992 VA medical records 
reflect that follow-up studies were suggested.  VA 
examinations were scheduled to determine the etiology of the 
veteran's alleged symptoms but the veteran failed to report 
for the examinations.  As such, the Board must find that the 
record does not support a finding that the veteran's 
complaints of a sleep disorder, joint pain, and fatigue are 
attributable to any undiagnosed illness for the purposes of 
38 U.S.C.A. § 1117.  See 38 C.F.R. § 3.655 (2002).

Furthermore, the Board notes that the veteran's complaints of 
a sleep disorder, joint pain, and fatigue have not been 
related his service.  As noted above, the veteran's own 
statements, in some cases, concerning non-medical indicators 
may be sufficient if such indicators are reasonably capable 
of independent verification.  While the veteran has alleged 
that his complaints of a sleep disorder, joint pain, and 
fatigue were due to service to include service in support of 
the Persian Gulf War, in the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  The 
preponderance of the evidence is against establishing service 
connection. 

The preponderance of the evidence is against a finding that 
the veteran has a disorder(s) relating to a sleep disorder, 
joint pain, or fatigue that was related directly to his 
service.  Therefore, the claim for service connection is 
denied.

II.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
laws, regulations, and evidence pertinent to his service 
connection claim via the June 1994 Statement of the Case 
(SOC) and the August 1995, March 1998, and October 2002 
Supplemental SOCs (SSOC).  The October 2002 SSOC notified him 
that VA would try to help him by getting such things as 
medical records, employment records, or records from 
government agencies but that he had to give sufficient 
information about the records so that a request could be 
made.  He was also informed that it was his responsibility to 
make sure that the records were received and that no 
assistance would be given if no reasonable possibility 
existed that such assistance would aid in substantiating his 
claim.  The October 2002 SSOC informed the veteran of the 
consequences of failing to report for a VA examination 
without indicating good cause.  The Board finds that VA's 
duty to notify the claimant of the evidence necessary to 
substantiate his claim has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  The veteran was afforded a VA 
evaluation in September 1992.  The resulting evaluation 
reports have been obtained.  Additionally, the veteran was 
scheduled for VA examination in furtherance of his service 
connection claim, for which the veteran failed to report.  
See 38 C.F.R. §§ 3.159(c)(4), 3.655 (2002).  Additionally,  
the veteran's service medical records and VA medical records 
have been obtained and associated with his claims file.  No 
further evidence has been identified by the veteran.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2002); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).


ORDER

Service connection for headaches, a sleep disorder, joint 
pain, and fatigue, claimed in the alternative as a 
manifestations of undiagnosed illness, is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

